     Case 3:18-cr-00203-EMC Document 117 Filed 03/28/19 Page 1 of 21


 1    KEKER, VAN NEST & PETERS LLP
      JOHN W. KEKER - # 49092
 2    jkeker@keker.com
      ELLIOT R. PETERS - # 158708
 3    epeters@keker.com
      ELIZABETH K. MCCLOSKEY - # 268184
 4    emccloskey@keker.com
      NICHOLAS S. GOLDBERG - # 273614
 5    ngoldberg@keker.com
      633 Battery Street
 6    San Francisco, CA 94111-1809
      Telephone:     415 391 5400
 7    Facsimile:     415 397 7188

 8    Attorneys for Defendant
      CHRISTOPHER LISCHEWSKI
 9

10                                   UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                      SAN FRANCISCO DIVISION

13    UNITED STATES OF AMERICA,                       Case No. 3:18-cr-00203-EMC

14                     Plaintiff,                     DEFENDANT CHRISTOPHER
                                                      LISCHEWSKI’S MOTION TO COMPEL
15             v.                                     COMPLIANCE WITH THE
                                                      GOVERNMENT’S OBLIGATIONS
16    CHRISTOPHER LISCHEWSKI,                         UNDER BRADY, GIGLIO, THE JENCKS
                                                      ACT, AND FEDERAL RULE OF
17                     Defendant.                     CRIMINAL PROCEDURE 16
18                                                    Date:      April 17, 2019
                                                      Time:      2:30 p.m.
19                                                    Dept.      Courtroom 5 - 17th Floor
                                                      Judge:     Hon. Edward M. Chen
20
                                                      Date Filed: May 16, 2018
21
                                                      Trial Date: November 4, 2019
22

23
                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
24

25

26

27

28
           DEFENDANT CHRISTOPHER LISCHEWSKI’S MOTION TO COMPEL COMPLIANCE WITH THE
               GOVERNMENT’S OBLIGATIONS UNDER BRADY, GIGLIO, THE JENCKS ACT, AND
                            FEDERAL RULE OF CRIMINAL PROCEDURE 16
                                    Case No. 3:18-cr-00203-EMC
     1325232
      Case 3:18-cr-00203-EMC Document 117 Filed 03/28/19 Page 2 of 21


 1                                                      TABLE OF CONTENTS

 2                                                                                                                                            Page

 3   NOTICE OF MOTION AND MOTION .........................................................................................1 

 4   MEMORANDUM OF POINTS AND AUTHORITIES .................................................................1 

 5   I.        INTRODUCTION ...............................................................................................................1 

 6   II.       FACTUAL BACKGROUND ..............................................................................................3 

 7             A.        The government’s cooperating witnesses develop their testimony after
                         dozens of meetings with prosecutors. ......................................................................3 
 8
               B.        The government relies on incomplete summaries of its meetings with
 9                       cooperating witnesses and their counsel to defend the barebones
                         indictment. ...............................................................................................................5 
10
               C.        The government denies Mr. Lischewski’s requests for production of Brady
11                       and Giglio materials. ................................................................................................6 
12             D.        The government’s production is incomplete and deficient. .....................................8 
13   III.      ARGUMENT .......................................................................................................................9 
14             A.        The Court should order the government to produce information related to
                         the negotiation of plea and amnesty agreements for cooperating witnesses. ........11 
15
               B.        The Court should order the government to produce original and
16                       contemporaneous notes from attorney proffers and witness interviews. ...............13 
17             C.        The Court should order the government to produce grand jury subpoenas,
                         civil investigative demands, and related requests and correspondence. ................16 
18
     IV.       CONCLUSION ..................................................................................................................16 
19

20

21

22

23

24

25

26

27

28                                                                           i
             DEFENDANT CHRISTOPHER LISCHEWSKI’S MOTION TO COMPEL COMPLIANCE WITH THE
                 GOVERNMENT’S OBLIGATIONS UNDER BRADY, GIGLIO, THE JENCKS ACT, AND
                              FEDERAL RULE OF CRIMINAL PROCEDURE 16
                                      Case No. 3:18-cr-00203-EMC
     1325232
      Case 3:18-cr-00203-EMC Document 117 Filed 03/28/19 Page 3 of 21


 1                                                   TABLE OF AUTHORITIES

 2                                                                                                                                   Page(s)

 3   Federal Cases
 4   Brady v. Maryland,
        373 U.S. 83 (1963) .............................................................................................................passim
 5

 6   Carriger v. Stewart,
        132 F.3d 463 (9th Cir. 1997) .................................................................................................... 10
 7
     Giglio v. United States,
 8      405 U.S. 150 (1972) ...........................................................................................................passim
 9   Paradis v. Arave,
        240 F.3d 1169 (9th Cir. 2001) .................................................................................................. 13
10
     United States v. Acosta,
11
        357 F. Supp. 2d 1228 (D. Nev. 2005) ......................................................................................... 9
12
     United States v. AU Optronics Corp.,
13      Case No. C 09-0110 SI, 2011 WL 6778520 (N.D. Cal. Dec. 23, 2011) ................................... 11

14   United States v. Bagley,
        473 U.S. 667 (1985) .................................................................................................................. 10
15
     United States v. Bernal-Obeso,
16
        989 F.2d 331 (9th Cir. 1993) ...................................................................................................... 9
17
     United States v. Buske,
18      Case No. 09-CR-65, 2011 WL 2912707 (E.D. Wis. July 18, 2011)................................... 11, 12

19   United States v. Park,
        319 F. Supp. 2d 1177 (D. Guam 2004) ............................................................................... 14, 15
20
     United States v. Price,
21      566 F.3d 900 (9th Cir. 2009) .................................................................................... 9, 10, 13, 15
22
     United States v. Service Deli Inc.,
23      151 F.3d 938 (9th Cir. 1998) ........................................................................................ 13, 14, 15

24   United States v. Stein,
        488 F. Supp. 2d 350 (S.D.N.Y. 2007)....................................................................................... 11
25
     United States v. Sudikoff,
26      36 F. Supp. 2d 1196 (C.D. Cal. 1999) ...............................................................................passim
27

28                                                                         ii
              DEFENDANT CHRISTOPHER LISCHEWSKI’S MOTION TO COMPEL COMPLIANCE WITH THE
                  GOVERNMENT’S OBLIGATIONS UNDER BRADY, GIGLIO, THE JENCKS ACT, AND
                               FEDERAL RULE OF CRIMINAL PROCEDURE 16
                                       Case No. 3:18-cr-00203-EMC
     1325232
      Case 3:18-cr-00203-EMC Document 117 Filed 03/28/19 Page 4 of 21


 1   Federal Statutes
 2   18 U.S.C. § 3500 ............................................................................................................................... 1
 3   Rules
 4
     Fed. R. Crim. P. 16 ................................................................................................................... 10, 16
 5
     Other Authorities
 6
     Department of Justice, Frequently Asked Questions About the Antitrust Division’s
 7      Leniency Program and Model Leniency Letters ......................................................................... 4
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                            iii
              DEFENDANT CHRISTOPHER LISCHEWSKI’S MOTION TO COMPEL COMPLIANCE WITH THE
                  GOVERNMENT’S OBLIGATIONS UNDER BRADY, GIGLIO, THE JENCKS ACT, AND
                               FEDERAL RULE OF CRIMINAL PROCEDURE 16
                                       Case No. 3:18-cr-00203-EMC
     1325232
      Case 3:18-cr-00203-EMC Document 117 Filed 03/28/19 Page 5 of 21


 1                                NOTICE OF MOTION AND MOTION
 2   TO ALL PARTIES AND THEIR COUNSEL OF RECORD IN TIDS ACTION:

 3             PLEASE TAKE NOTICE that on April 17, 201 9, at 2:30 p.m. or as soon thereafter as

4    counsel may be heard in Courtroom 5, 17th Floor of the United States District Court for the

 5   Northern District of California, 450 Golden Gate Avenue, San Francisco, CA 94102, Defendant

 6   Christopher Lischewski will and hereby does move the Comi , pursuant to Brady v. Maryland,

 7   373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150 (1972), the Jencks Act, 18 U .S.C.

 8   § 3500, and Rule 16 of the Federal Rules of Criminal Procedure, for an order requiring the

 9   government to produce: (1) info1mation related to the negotiation of plea and amnesty agreements

10   with the government's cooperating witnesses, including any draft agreements, any

11   communications between the government and the witness or counsel for the witness, any notes

12   related to those communications, and any other promises, consideration, or inducements made to

13   the witness directly or indirectly concerning those negotiations or agreements; (2) original and

14   contemporaneous notes from all government attendees of conversations with witnesses and

15   conversations with counsel for witnesses; and (3) grand jmy subpoenas, civil investigative

16   demands, and related requests and conespondence.

17             This motion is based upon the instant notice, the following Memorandum of Points and

18   Authorities, the accompanying Declaration of Nicholas S. Goldberg and the exhibits attached

19   thereto, oral argument, and the pleadings and exhibits on file with the Comi.

20                         MEMORANDUM OF POINTS AND AUTHORITIES

21   I.        INTRODUCTION
22             The government's case against Defendant Christopher Lischewski is based, in significant

23   pa1i , on the testimony of cooperating witnesses who, in exchange for lighter sentences or total

24   amnesty, will



26   evolved over the course of many months, during which first the lawyers for the witnesses

27   "proffered," then engaged in a dialogue with the government concerning these "proffers,"

28                                                      1
           DEFENDANT CHRISTOPHER LISCHEWSKI' S MOTION TO COMPEL COMPLIANCE WITH THE
               GOVERNMENT'S OBLIGATIONS UNDER BRADY, GIGLIO, THE JENCKS ACT, AND
                            FEDERAL RULE OF CRIMINAL PROCEDURE 16
                                    Case No. 3:18-cr-00203-EMC
     1325232
     Case 3:18-cr-00203-EMC Document 117 Filed 03/28/19 Page 6 of 21


 1   followed by actual interviews of the witnesses, leading to cooperation agreements



 3   government's cooperating witnesses' testimony and the motivation for it is critically important to

 4   the defense. When Mr. Lischewski is finally able to see the full picture, he believes the

 5   cooperating witnesses' testimony will prove unworthy of belief beyond a reasonable doubt.

 6             Despite their critical importance, the government has refused to produce documents
 7   concerning the evolution of negotiation of the plea and amnesty agreements with its cooperators,

 8   instead claiming it has satisfied its discove1y obligations because it has produced the final

 9   agreements. But, under Brady, Giglio, and compelling trial com1 case law, the government is
10   required to produce "any info1mation in its possession that reveals the process by which" the plea

11   and amnesty agreements were reached because such inf01mation "may 'cast a shadow' on an

12   accomplice witness's credibility in a manner that disclosure of only the [final] agreement itself
13   would not accomplish." United States v. Sudikoff, 36 F. Supp. 2d 1196, 1203 (C.D. Cal. 1999).

14             The government also has refused to provide full and transparent disclosure of the
15   government's "proffer" sessions with counsel and subsequent face to face meetings with

16   cooperating witnesses-as Brady, Giglio, and the Jencks Act require-and has instead produced
17   sanitized typewritten summaries of "po11ions" of these meetings. The summaries at issue in this

18   motion are not FBI 302s prepared contemporaneously by trained law enforcement agents. They

19   are not original contemporaneous notes and appear to have been created well after the meetings

20   occtmed. Many of them do not purport to record what was actually said dming any pai1icular

21   conversation, and instead repeatedly state                                       . In other words,

22   they appear to have been cai·efully crafted after the fact to avoid clear attribution to the witness's

23   agent or to the witness. This substantially limits their utility as impeachment evidence at trial,

24   and they appear to have been drafted this way precisely for this pmpose, in abrogation of the

25   government's constitutional duties under Brady, Giglio, and their progeny.

26             Put simply, Brady and Giglio require the government to produce all info1mation that is
27   favorable to Mr. Lischewski, including info1mation that undercuts the credibility of government

~                                                        2
           DEFENDANT CHRISTOPHER LISCHEWSKI' S MOTION TO COMPEL COMPLIANCE WITH THE
               GOVERNMENT'S OBLIGATIONS UNDER BRADY, GIGLIO, THE JENCKS ACT, AND
                            FEDERAL RULE OF CRIMINAL PROCEDURE 16
                                    Case No. 3:18-cr-00203-EMC
     1325232
     Case 3:18-cr-00203-EMC Document 117 Filed 03/28/19 Page 7 of 21


 1   witnesses. The government has refused to do so. Mr. Lischewski therefore seeks to compel the

 2   government's production of three categories of documents: (1) information related to the

 3   negotiation of plea and amnesty agreements for cooperating witnesses, (2) contemporaneous,

 4   original, and complete notes from the govel11Illent's meetings with cooperating witnesses and

 5   their counsel, and (3) grand jury subpoenas, civil investigative demands, and related requests and

 6   conespondence.

 7   II.       FACTUAL BACKGROUND
 8             A.     The government's cooperating witnesses develop their testimony after dozens
                      of meetings with prosecutors.
 9

10             The discove1y produced thus far shows that the testimony of the govel11Illent's

11   cooperating witnesses is the product of over 100 meetings with prosecutors, meetings which have

12   led to significant shifts in what the govel11Illent' s cooperators claim to be the tmth. 1 The

13   government began conducting attorney proffer sessions with counsel for Bumble Bee and

14   Chicken of the Sea ("COSI") as early as 2015, and with counsel for StarKist and individual

15   cooperating witnesses as early as 2016--long before plea and a1m1esty agreements had been

16   reached,                                                              . Taking but a few examples

17   from the discove1y provided:

18             Kenneth Worsham (Fmr. Bumble Bee Senior Vice President of Trade Marketing):

19   Mr. Worsham and his attorneys met with the government at least 28 times ,

20                                              . Mr. Worsham's attorneys began meeting with the

21   prosecution well before he pled guilty, and they have met with the govel11Illent at least 21 times

22   since September 2016. Mr. Worsham personally met with prosecutors 7 times

23

24             Walter Scott Cameron (Fmr. Bumble Bee Senior Vice President of Sales): Mr. Cameron

25   and his attorneys met with the government at least 18 times

26
     1
27    For pmposes of this motion, "meetings" include in-person, telephonic, and any other direct
     communicatious.
28                                                  3
           DEFENDANT CHRISTOPHER LISCHEWSKI'S MOTION TO COMPEL COMPLIANCE WITH THE
               GOVERNMENT'S OBLIGATIONS UNDER BRADY, GIGLIO, THE JENCKS ACT, AND
                            FEDERAL RULE OF CRIMINAL PROCEDURE 16
                                    Case No. 3:18-cr-00203-EMC
     1325232
     Case 3:18-cr-00203-EMC Document 117 Filed 03/28/19 Page 8 of 21


 1   -- Mr. Cameron's attorneys spoke directly with the government 4 separate times before

 2   Mr. Cameron entered into his final plea agreement on November 7, 2016. The government's

 3   meetings with Mr. Cameron and his attorneys did not end there. The government interviewed

 4   Mr. Cameron at least 5 separate times and thereaBer met with Mr. Cameron's attorneys 9 more

 5   times,

 6             Mr. Worsham and :Mr. Cameron are the government's key witnesses against

 7   Mr. Lischewski. It appears to have taken a great deal of time and effort with these two violators

 8   of the antitJ.ust laws to arrive at what the government will contend at trial is the trnth about

 9   Mr. Lischewski. TI1ere is precious little coIToboration for what they will say. Mr. Lischewski is
10   entitled to know with as much specificity as possible what was said back and fo1ih dming the
11   nearly fifty occasions in which Mr. Worsham Mr. Cameron, and their agents discussed their

12   testimony with these prosecutors. To date, the government has studiously avoided any such

13   candid disclosure.
14             Chicken of the Sea: COSI is the amnesty applicant in this case. 2 Pursuant to the tenns of

15   its amnesty agreement with the government,

16

17

18

19
                                                 4
20                                                   To obtain amnesty, COSI's lawyers have met with
21   the government at least 36 times, including 8 separate attorney proffer sessions over a nine-month

22   2
       The Antitmst Division employs a "Leniency Program"--commonly refe1Ted to as an "amnesty
23   program"-under which "[t]he first cmporate or individual conspirator to confess paiiicipation in
     an antitrnst crime, fully cooperate with the Division, and meet all other conditions that the
24   C01porate Leniency Policy or the Leniency Policy for Individuals specifies receives leniency for
     the repmied antitJ.ust crime." See Depaiiment of Justice, Frequently Asked Questions About the
25   Antitrnst Division's Leniency Program and Model Leniency Letters (last updated Jan. 26 2017),
     available at https://www.justice.gov/atr/page/file/926521/download.
26   3
       See Declaration of Nicholas S. Goldberg ("Goldberg Deel.") at 2, Ex. A, COSI Agmt.
     at 3360-61.
27   4
       Id. at 3363.
28                                                        4
              DEFENDANT CHRISTOPHER LISCHEWSKI'S MOTION TO COMPEL COMPLIANCE WITH THE
                  GOVERNMENT'S OBLIGATIONS UNDER BRADY, GIGLIO, THE JENCKS ACT, AND
                               FEDERAL RULE OF CRIMINAL PROCEDURE 16
                                       Case No. 3:18-cr-00203-EMC
     1325232
     Case 3:18-cr-00203-EMC Document 117 Filed 03/28/19 Page 9 of 21


 1   period before the amnesty agreement was entered on April 21, 201 6. Additionally, COSI's

 2   witnesses, such as fo1mer COSI Chief Executive Officer Shue W ing Chan, met with the

 3   government at least 15 times

4              Stephen Hodge (Fmr. StarKist Senior Vice President of Sales): Mr. Hodge and his

 5   attorneys met with the government at least 7 times

 6             B.     The government relies on incomplete summaries of its meetings with
                      cooperating witnesses and their counsel to defend the barebones indictment.
 7

 8             On May 16, 201 8, the grandjmy returned the brief one-c01mt indictment charging

 9   Mr. Lischewski. To ascertain the factual basis for the charges, nine days after his indictment,

10   Mr. Lischewski requested a bill of p aiticulars and discove1y from the government, including

11   information and documents related to witness statements and "handwritten and other info1mal or

12   rough notes" regarding the same. 5

13             The government forcefully and successfully resisted supplying a bill of particulars by

14   relying on its production of typewritten summaries of witness interviews to provide the key

15   information. These typewritten summai·ies (''witness summaries") ai·e not original notes of the

16   government's meetings with w itnesses and they do not appeai· to have been prepared

17   contemporaneously, or anything close. On June 6, 201 8, dming the first status conference, the

18   government emphas ized that these "witness statements" are "the backbone to the government' s

19   case." See Goldberg Deel., Ex. C, Transcript (June 6, 201 8), at 3:24-4: 3. The government

20   claimed that these "ve1y highly probative set of witness interview rep o1ts" compensated for the

21   lack of detail in the indictment, id. at 17:24-25, and represented that "the statements provided by

22   witnesses ... will answer the question that defense c01msel is raising," id. at 21:2-8.

23             The government doubled down on the impo1tance of the witness summaries in subsequent

24   hearings, reiterating that it had provided discovery regarding "statements by the coconspirators,

25   themselves, who were subject to daylong interviews," Goldberg Deel., Ex. D, Transcript (Sept. 5,

26   2018), at 10:17-22, and th at the "detailed interview memoranda . . . goes through what the

27
     5
         See Goldberg Deel. at ,r 3, Ex. B, Letter from Hm to Wulff and Kumar (May 25, 201 8).
28                                                       5
             DEFENDANT CHRISTOPHER LISCHEWSKI' S MOTION TO COMPEL COMPLIANCE WITH THE
                 GOVERNMENT'S OBLIGATIONS UNDER BRADY, GIGLIO, THE JENCKS ACT, AND
                              FEDERAL RULE OF CRIMINAL PROCEDURE 16
                                      Case No. 3:18-cr-00203-EMC
     1325232
     Case 3:18-cr-00203-EMC Document 117 Filed 03/28/19 Page 10 of 21


 1   witnesses will say in this case.” Id., Ex. E, Transcript (Oct. 24, 2018), at 23:24-25. Indeed, in its

 2   opposition to Mr. Lischewski’s motion for a bill of particulars, the government devoted an entire

 3   section of its brief to an argument that “full discovery obviates the need for a bill of particulars.”

 4   See ECF 71, Opp’n to Mot. for Bill of Particulars, at 14-17 (Oct. 10, 2018). The government’s

 5   opposition further acknowledged that the witness summaries are relevant to Mr. Lischewski’s

 6   “impeachment strategy for trial.” Id. at 15. The Court denied Mr. Lischewski’s motion for a bill

 7   of particulars, relying on the government’s transmission of a September 12, 2018 “detailed letter”

 8   that includes “factual citations.” ECF 82, Criminal Minutes (Oct. 24, 2018), at 1. The

 9   September 12, 2018 letter on which the Court relied contains eight citations to witness

10   summaries.6

11             C.     The government denies Mr. Lischewski’s requests for production of Brady
                      and Giglio materials.
12

13             On the heels of the government’s repeated emphasis on witness summaries and the
14   Court’s denial of his request for particularization, Mr. Lischewski reiterated his requests for full
15   discovery of statements by the government’s cooperating witnesses and their counsel. On
16   November 14, 2018, counsel for Mr. Lischewski sent a letter to the government outlining specific
17   categories of requested discovery, including: (1) documents reflecting the government’s
18   communications with witnesses and counsel that would encompass oral and written promises, and
19   negotiations of plea and amnesty agreements with the government’s cooperating witnesses;
20   (2) documents relating to proffer sessions by potential government witnesses and their counsel,

21   including the government’s original and complete notes of those meetings; and (3) production of

22

23

24

25

26
     6
27    See Goldberg Decl. at ¶ 7, Ex. F, Letter from San Francisco Office of the Antitrust Division to
     Peters (Sept. 12, 2018).
28                                                       6
           DEFENDANT CHRISTOPHER LISCHEWSKI’S MOTION TO COMPEL COMPLIANCE WITH THE
               GOVERNMENT’S OBLIGATIONS UNDER BRADY, GIGLIO, THE JENCKS ACT, AND
                            FEDERAL RULE OF CRIMINAL PROCEDURE 16
                                    Case No. 3:18-cr-00203-EMC
     1325232
     Case 3:18-cr-00203-EMC Document 117 Filed 03/28/19 Page 11 of 21


 1   grand jury subpoenas, civil investigative demands, and related requests and correspondence.7

 2             In response, on November 30, 2018, the government acknowledged its duty to “embrace

 3   [its] obligations under Brady and Giglio” and the Jencks Act, but rebuffed Mr. Lischewski’s

 4   requests, including Mr. Lischewski’s request for documents revealing plea and amnesty

 5   agreement negotiations.8 The government claimed that, because it had produced final versions of

 6   plea and amnesty agreements for its cooperating witnesses, the government was not required to

 7   produce documents reflecting the negotiation of those agreements. The government nonetheless

 8   indicated that it would review “factual attorney proffers” it had received for potentially

 9   discoverable material and would produce that material on a rolling basis.9 However, as discussed

10   further below, the government’s subsequent production of attorney proffer information in the

11   form of witness summaries was incomplete and deficient.

12             From December 2018 through February 2019, Mr. Lischewski and the government

13   exchanged several letters regarding Mr. Lischewski’s outstanding requests and the government’s

14   unduly narrow interpretation of its obligation to produce Brady, Giglio, and Jencks Act material,

15   but the government refused to budge.10 In addition, the government refused to provide any

16   substantive response to Mr. Lischewski’s questions aimed at evaluating the completeness of the
17   government’s production of the witness summaries of “portions” of meetings with counsel for the
18   government’s cooperating witnesses, rather than the complete set of original notes from those
19   meetings. Counsel for Mr. Lischewski repeatedly asked the government to explain, “What
20   7
       See Goldberg Decl. at ¶ 8, Ex. G, Letter from Peters to Wulff, Kumar, and Schupanitz (Nov. 14,
     2018). In addition, Mr. Lischewski requested scripts the government used in meetings with
21   witnesses and their counsel, as well as information regarding the government’s effort not to hear
     and record exculpatory evidence—two categories of information for which the government
22   subsequently denied existence. Mr. Lischewski also requested the date of and participants in
     meetings with witnesses and/or their counsel, which the government later represented had already
23   been fully produced. In reliance on the government’s representations, Mr. Lischewski does not
     currently seek production of the foregoing categories of materials.
24
     8
       See Goldberg Decl. at ¶ 9, Ex. H, Letter from Kumar to Peters (Nov. 30, 2018).
25   9
       See id.
     10
26      See Goldberg Decl. at ¶ 10, Ex. I, Letter from Peters to Wulff, Kumar, and Schupanitz (Dec.
     21, 2018); id. at ¶ 11, Ex. J, Letter from Kumar to Peters (Jan. 22, 2019); id. at ¶ 12, Ex. K, Letter
27   from Goldberg to Kumar (Feb. 15, 2019); id. at ¶ 13, Ex. L, Letter from Kumar to Goldberg (Feb.
     22, 2019).
28                                                      7
           DEFENDANT CHRISTOPHER LISCHEWSKI’S MOTION TO COMPEL COMPLIANCE WITH THE
               GOVERNMENT’S OBLIGATIONS UNDER BRADY, GIGLIO, THE JENCKS ACT, AND
                            FEDERAL RULE OF CRIMINAL PROCEDURE 16
                                    Case No. 3:18-cr-00203-EMC
     1325232
     Case 3:18-cr-00203-EMC Document 117 Filed 03/28/19 Page 12 of 21


 1   p01iions of your notes did the government omit? Why? Who made this detennination? How?" 11

 2   But instead of answering these questions directly, the govemment responded with the circulaT

 3   explanation that it had "exclude[d] material that is outside the scope of Brady/Giglio or Jencks. " 12

 4   The government also continued to refuse any production of, or make available for inspection,

 5   original, contemporaneous notes from those meetings.

 6             D.       The government's production is incomplete and deficient.
 7             The government has refused to produce any draft plea and amnesty agreements or any

 8   communications or documents related to the negotiation of these agreements with the

 9   government's cooperating witnesses. 13 Accordingly, Mr. Lischewski is in the dark as to the

10   motivating factors for key witnesses' testimony in this case.

11             For both attorney proffers and witness interviews, the government has withheld all

12   contemporaneous notes and has refused to produce notes taken by government attorneys during

13   these conversations. 14 Instead, the government has produced witness summaries that appear to be

14   some so1t of long-after-the-fact assemblage of notes authored by government paralegals. See,

15   e.g. , Goldberg Deel. at ,i,i 17-18, Exs. Q-R, Exemplar Witness Summaries for Attorney Proffers;
16   id. at ,i,i 19-20, Exs. S-T, Exemplar Witness Summaries for Witness Interviews. It is unclear

17   when, how, why, and who prepared these memoranda, and the government refused to explain any

18

19

20
     11
        See Goldberg Deel. at ,i 10, Ex. I, Letter from Peters to Wulff, Kumar, and Schupanitz (Dec.
21   21 , 2018); id. at ,i 11, Ex. J, Letter from Kumar to Peters (Jan. 22, 2019); id. at ,i 12, Ex. K , Letter
     from Goldberg to Kumar (Feb. 15, 2019); id. at ,i 13, Ex. L, Letter from Kumar to Goldberg (Feb.
22   22, 2019).
     12
23        See Goldberg Deel. at ,i 13, Ex. L, Letter from Kumar to Goldberg (Feb. 22, 2019).

24
          greemen , a
25
     14
       The government has not disputed that contemporaneous notes exist, and among its production
26   the government included some documents labeled "handwritten notes," but the produced
     documents are typewritten. Accordingly, the government has handwritten contemporaneous
27   notes in its possession but instead of producing that evidence, it gave Mr. Lischewski typed
     witness summaries.
28                                                         8
              DEFENDANT CHRISTOPHER LISCHEWSKI' S MOTION TO COMPEL COMPLIANCE WITH THE
                  GOVERNMENT'S OBLIGATIONS UNDER BRADY, GIGLIO, THE JENCKS ACT, AND
                               FEDERAL RULE OF CRIMINAL PROCEDURE 16
                                       Case No. 3:18-cr-00203-EMC
     1325232
     Case 3:18-cr-00203-EMC Document 117 Filed 03/28/19 Page 13 of 21


 1   of those critical details. Nor has the government explained what aspects of the conversations

 2   were excluded from the memoranda.

 3             For the attorney proffers in particular, the witness summaries contain additional

 4   deficiencies. They consist of some “factual information” from “portions” of the government’s

 5   notes, they are written in a stilted format to avoid direct attribution of factual assertions to counsel

 6   for the cooperators or the cooperators themselves, and they omit identification of the government

 7   participants in the conversation.15 Underscoring the incompleteness of the government’s

 8   production of notes from the attorney proffers, the government has included a disclaimer that its

 9   production of witness summaries for attorney proffers is “not intended and should not be read as

10   an exhaustive accounting of all communications or meetings between the government and

11   counsel for these witnesses and companies.”16

12             Having received an incomplete production, and having reached an impasse in its
13   discussions with the government, Mr. Lischewski was left with no choice but to seek relief from
14   the Court so that he can have access to materials he is entitled to and which he needs to defend
15   himself at trial.
16   III.      ARGUMENT
17             Under Brady, Giglio, and their progeny, the government is obligated to “disclose all
18   evidence relating to guilt or punishment which might reasonably be considered favorable to the
19   defendant’s case, even if the evidence is not admissible so long as it is reasonably likely to lead to
20   admissible evidence.” United States v. Price, 566 F.3d 900, 913 n.14 (9th Cir. 2009) (quoting

21   United States v. Acosta, 357 F. Supp. 2d 1228, 1239-40 (D. Nev. 2005) (citing Sudikoff, 36 F.

22   15
        See Goldberg Decl. at ¶¶ 18-19, Exs. Q-R, Exemplar Witness Summaries for Attorney
     Proffers; id. at ¶ 14, Ex. M, Letter from Kumar to Peters (Dec. 7, 2018); id. at ¶ 15, Ex. N, Letter
23   from Kumar to Peters (Dec. 14, 2018); id. at ¶ 16, Ex. O, Letter from Kumar to Peters (Jan. 25,
     2019); id. at ¶ 17, Ex. P, Letter from Kumar to Peters (Feb. 22, 2019). The February 22, 2019
24   letter from the government does not characterize the production as containing “portions of our
     notes of information proffered” by witnesses’ counsel, but instead states “[a]s with the previous
25   productions, we have produced factual information that is or arguably could be attributable to a
     witness.”
26
     16
        Goldberg Decl. at ¶ 14, Ex. M, Letter from Kumar to Peters (Dec. 7, 2018); id. at ¶ 15, Ex. N,
27   Letter from Kumar to Peters (Dec. 14, 2018); id. at ¶ 16, Ex. O, Letter from Kumar to Peters
     (Jan. 25, 2019); id. at ¶ 17, Ex. P, Letter from Kumar to Peters (Feb. 22, 2019).
28                                                       9
            DEFENDANT CHRISTOPHER LISCHEWSKI’S MOTION TO COMPEL COMPLIANCE WITH THE
                GOVERNMENT’S OBLIGATIONS UNDER BRADY, GIGLIO, THE JENCKS ACT, AND
                             FEDERAL RULE OF CRIMINAL PROCEDURE 16
                                     Case No. 3:18-cr-00203-EMC
     1325232
     Case 3:18-cr-00203-EMC Document 117 Filed 03/28/19 Page 14 of 21


 1   Supp. 2d 1196)). The “materiality standard usually associated with Brady . . . should not be

 2   applied to pretrial discovery of exculpatory materials.” Id. (emphasis added). Instead, “the

 3   proper test for pretrial disclosure of exculpatory evidence” boils down to “whether the evidence is

 4   favorable to the defense, i.e., whether it is evidence that helps bolster the defense case or impeach

 5   the prosecutor’s witnesses.” Id.; see also United States v. Bernal-Obeso, 989 F.2d 331, 334 (9th

 6   Cir. 1993) (“[The prosecutor’s] responsibility includes the duty as required by Giglio to turn over

 7   to the defense in discovery all material information casting a shadow on a government witness’s

 8   credibility.”). And, “[i]f doubt exists, it should be resolved in favor of the defendant and full

 9   disclosure made.” Price, 566 F.3d at 913 n.14.17

10             The government’s obligation to produce Brady/Giglio material is particularly important in

11   the context of information regarding the testimony of cooperating witnesses. “[C]riminals who

12   are rewarded by the government for their testimony are inherently untrustworthy, and their use

13   triggers an obligation to disclose material information to protect the defendant from being the

14   victim of a perfidious bargain between the state and its witness.” Sudikoff, 36 F. Supp. 2d at 1206

15   (quoting Carriger v. Stewart, 132 F.3d 463, 479 (9th Cir. 1997)). Indeed, evidence that could be

16   used to impeach a government cooperator is highly relevant and “may make the difference

17   between conviction and acquittal.” United States v. Bagley, 473 U.S. 667, 676 (1985).

18             Accordingly, under Brady, Giglio, the Jencks Act, and Rule 16 of the Federal Rules of

19   Criminal Procedure, Mr. Lischewski requests that the Court order the government to produce:

20   (1) information related to the negotiation of plea and amnesty agreements, including any draft

21   agreements, any communications between the government and the witness or counsel for the

22   witness concerning the negotiations or agreements, any notes related to those communications,

23
     17
24      Rule 16 of the Federal Rules of Criminal Procedure and the Jencks Act provide additional
     grounds for Mr. Lischewski to seek the pretrial discovery requested herein. Among other things,
25   Rule 16 requires the government to “permit the defendant to inspect and to copy or
     photograph . . . documents . . . if the item is within the government’s possession, custody, or
26   control and . . . the item is material to preparing the defense.” Fed. R. Crim. P. 16(a)(1)(E). “The
     purpose of the Jencks Act is to allow the defense the opportunity to impeach prosecution
27   witnesses if their prior statements were inconsistent,” and it requires disclosure of statements that
     “relate to the witness’s trial testimony.” Sudikoff, 36 F. Supp. 2d at 1205.
28                                                      10
           DEFENDANT CHRISTOPHER LISCHEWSKI’S MOTION TO COMPEL COMPLIANCE WITH THE
               GOVERNMENT’S OBLIGATIONS UNDER BRADY, GIGLIO, THE JENCKS ACT, AND
                            FEDERAL RULE OF CRIMINAL PROCEDURE 16
                                    Case No. 3:18-cr-00203-EMC
     1325232
     Case 3:18-cr-00203-EMC Document 117 Filed 03/28/19 Page 15 of 21


 1   and any other promises, consideration, or inducements made to the witness directly or indirectly;

 2   (2) original and contemporaneous notes from all government attendees of conversations with

 3   witnesses and conversations with counsel for witnesses; and (3) grand jury subpoenas, civil

 4   investigative demands, and related requests and correspondence. All the requested information is

 5   highly relevant, favorable to Mr. Lischewski, and should be produced.

 6             A.     The Court should order the government to produce information related to the
                      negotiation of plea and amnesty agreements for cooperating witnesses.
 7

 8             Information related to plea and amnesty agreement negotiations is favorable to

 9   Mr. Lischewski because it reveals the witness’s motivations and may explain variations in a

10   witness’s story. But the government has withheld from Mr. Lischewski draft agreements and

11   other communications from the negotiations leading to the final agreements. Instead, the

12   government has produced only final plea and amnesty agreements, which is insufficient.

13             With the government’s cooperating witnesses’ credibility front and center in this case,

14   information regarding plea and amnesty negotiations must be disclosed because that information

15   “may ‘cast a shadow’ on an accomplice witness’s credibility in a manner that disclosure of only

16   the [final] agreement itself would not accomplish.” Sudikoff, 36 F. Supp. 2d at 1203. As the

17   court explained in Sudikoff, “[t]he motive behind an accomplice witness’s agreement to testify

18   may range from a simple quid pro quo to an earnest desire to disclose the truth. The defense

19   cannot distinguish between such motives unless the government reveals information about the

20   negotiation leading to the agreement.” Id. Another court has similarly explained that

21   “[d]isclosure of the give and take as to what [the cooperating party] was prepared to admit and

22   what the government unsuccessfully sought is likely to shed light on matters at issue in [the]

23   case” and to “play an important role in uncovering admissible evidence, aiding witness

24   preparation, corroborating testimony, or assisting impeachment or rebuttal.” United States v.

25   Stein, 488 F. Supp. 2d 350, 359 (S.D.N.Y. 2007). As a result, “proffers of an accomplice witness

26   that led to a leniency agreement and information that reveals the negotiation pursuant to which

27   that agreement was reached might reasonably be considered favorable to the defendant’s case”

28                                                       11
           DEFENDANT CHRISTOPHER LISCHEWSKI’S MOTION TO COMPEL COMPLIANCE WITH THE
               GOVERNMENT’S OBLIGATIONS UNDER BRADY, GIGLIO, THE JENCKS ACT, AND
                            FEDERAL RULE OF CRIMINAL PROCEDURE 16
                                    Case No. 3:18-cr-00203-EMC
     1325232
     Case 3:18-cr-00203-EMC Document 117 Filed 03/28/19 Page 16 of 21


 1   and therefore must be disclosed.18 Sudikoff, 36 F. Supp. 2d at 1201; see also Stein, 488 F. Supp.

 2   2d at 369 (ordering the production of draft versions of deferred prosecution agreement and related

 3   communications leading up to the agreement).

 4             Furthermore, the evidence produced thus far shows that the government’s plea and

 5   amnesty negotiations with cooperators spanned several months (or years) and, during that time, it

 6   appears that the cooperating witnesses’ testimony evolved considerably. Thus, it is all the more

 7   likely that the requested information will reveal additional inconsistencies and explain the

 8   cooperators’ motive for their shifting testimony—evidence that is undoubtedly favorable for the

 9   defense. As the court in Sudikoff explained: “Because this process can be lengthy and because it

10   often carries some of the typical negotiating give-and-take, it is possible, maybe even likely, that

11   the witness’s proposed testimony that was proffered at the beginning of the process differed in

12   some respects from the testimony proffered at the end of the process.” 36 F. Supp. 2d at 1202.

13             While the government has attempted to evade discovery by relying on conclusory

14   assertions that it has satisfied its Brady/Giglio obligations (while simultaneously touting the

15   robustness of its discovery to the Court to avoid particularization), the government’s assertions

16   should not be credited. For one, the government cannot reliably determine whether the requested

17   information would be favorable to Mr. Lischewski. Indeed, “[n]either the government nor the

18   Court is aware of the details of the defense strategy and therefore neither the government nor the

19   Court can accurately determine which variations are important.” Id. Moreover, the government

20   has viewed its disclosure obligations too narrowly. For example, the government has contended

21   that it provided information from which inconsistencies may be derived, but “inconsistencies” is a

22
     18
23      In refusing Mr. Lischewski’s discovery requests, the government has relied on two inapposite
     cases. First, the government cited United States v. AU Optronics Corp., but the one-paragraph
24   analysis in that unpublished case recognizes that “if the documents contain a material inconsistent
     statement of a witness[,] the government may have a separate obligation to disclose” such
25   materials. United States v. AU Optronics Corp., Case No. C 09-0110 SI, 2011 WL 6778520, at
     *2 (N.D. Cal. Dec. 23, 2011). Second, the government cited United States v. Buske, an
26   unpublished case from the Eastern District of Wisconsin in which the defendant had not made any
     factual proffers to the government and information related to the negotiations would therefore not
27   shed light on a witness’s inconsistency and “may confuse more than enlighten.” United States v.
     Buske, Case No. 09-CR-65, 2011 WL 2912707, at *4 (E.D. Wis. July 18, 2011).
28                                                     12
           DEFENDANT CHRISTOPHER LISCHEWSKI’S MOTION TO COMPEL COMPLIANCE WITH THE
               GOVERNMENT’S OBLIGATIONS UNDER BRADY, GIGLIO, THE JENCKS ACT, AND
                            FEDERAL RULE OF CRIMINAL PROCEDURE 16
                                    Case No. 3:18-cr-00203-EMC
     1325232
     Case 3:18-cr-00203-EMC Document 117 Filed 03/28/19 Page 17 of 21


 1   broad term that encompasses a witness’s transition from providing a “less detailed version of his

 2   testimony than he would once it became more likely that an agreement would be reached.”

 3   Sudikoff, 36 F. Supp. 2d at 1202. “Though such variations could stem entirely from the nature of

 4   this process, a defendant implicated by the accomplice witness could reasonably argue that they

 5   stem from the accomplice witness’s tendency to embroider on the truth” and therefore, “the

 6   existence of such variations might reasonably be held to be favorable to the defense.” Id.

 7             In this case, the sheer number of “proffer” sessions, their duration, and the migration of

 8   the witnesses’ testimony during this period of overwhelming prosecutorial leverage justify the

 9   relief sought. At trial, Mr. Lischewski must be permitted to reveal to the jury the coercive

10   circumstances under which the government’s evidence came to exist.

11             Because information related to plea and amnesty negotiations in this case is favorable to

12   Mr. Lischewski, his request for this information should be granted. See Price, 566 F.3d at 913

13   n.14. The Court should order the government to produce all information related to the negotiation

14   of plea and amnesty agreements, including but not limited to any draft agreements, any

15   communications between the government and witnesses (or their counsel) concerning those

16   negotiations or agreements, and any other promises, consideration, or inducements made to the

17   witness directly or indirectly.

18             B.     The Court should order the government to produce original and
                      contemporaneous notes from attorney proffers and witness interviews.
19

20             Mr. Lischewski has already identified inconsistencies in the witness summaries. But

21   those witness summaries are sanitized, made-for-litigation records of critical meetings with

22   cooperators and their agents. Under Brady and Giglio, the government is required to produce

23   better evidence in its possession of these critical meetings. It must be ordered to produce a

24   complete set of its contemporaneous notes from the participants at those meetings because such

25   notes more directly reflect what was said. See United States v. Service Deli Inc., 151 F.3d 938,

26   943 (9th Cir. 1998) (Brady violation where the government’s case rested on the testimony of a

27   witness and “[a]ny impeachment evidence, therefore, falls within the Brady rule and should have

28                                                        13
           DEFENDANT CHRISTOPHER LISCHEWSKI’S MOTION TO COMPEL COMPLIANCE WITH THE
               GOVERNMENT’S OBLIGATIONS UNDER BRADY, GIGLIO, THE JENCKS ACT, AND
                            FEDERAL RULE OF CRIMINAL PROCEDURE 16
                                    Case No. 3:18-cr-00203-EMC
     1325232
     Case 3:18-cr-00203-EMC Document 117 Filed 03/28/19 Page 18 of 21


 1   been produced by the government"); Paradis v. Arave, 240 F.3d 1169, 1173 (9th Cir. 2001)

 2   (Brady violation where the government failed to produce prosecutor's handwritten notes from an

 3   interview with a government witness); Sudikoff, 36 F. Supp. 2d at 1201 (" [T]o the extent the

 4   proffers and other info1mation reveal that the witness's proposed testimony may have varied over

 5   time, they may reveal inconsistencies relevant to the accomplice witness' s credibility and within

 6   the scope of Brady.").

 7           The refusal here of the antitrnst division prosecutors to tum over their complete

 8   contemporaneous notes from attorney proffers and witness inte1views miiTors their misconduct in

 9   a Ninth Circuit case in which the com1 found a Brady violation and reversed a defendant's

10   conviction for price-fixing. See Service Deli, 151 F.3d at 942-43. In Service Deli, the

11   government produced a "typewritten summaiy" of a witness inte1view, but refused to produce the

12   contemporaneous handwritten notes taken by an antitrust division attorney at the interview. See

13   id. at 942. " In submitting the summaiy, the government represented to the district com1 that the

14   memorandum contained the substance of the December 6 inte1view." Id. After compai·ing the

15   notes to the typewritten summa1y, the Ninth Circuit concluded that "the government violated the

16   due process rights of the defendant by failing to disclose material infonnation contained in the

17   December 6 notes." Id. Because the Ninth Circuit in Service Deli applied the more stringent

18   post-trial standai·d, a fortiori Mr. Lischewski has satisfied the more lenient pre-trial standard,

19   which does not require a showing of materiality.

20           The circumstances here present an even more compelling case than in Service Deli for

21   three reasons. First, the cai·efully curated, long-after-the-fact witness summaries may omit

22   material infonnation that undercuts the witness 's credibility, and which therefore must be

23   disclosed. See Service Deli, 151 F.3d at 943-44. By their nature, summaries do not capture all

24   information in contemporaneous notes, especially where what most matters is the words actually

25   spoken and where (as here) the government has attempted to obscure witness statements in

26   summaries that use stilted language to caveat witness statements

27   •·   In tmn, "because the government is not necessai·ily privy to the defense's strategy,

28                                                14
            DEFENDANT CHRISTOPHER LISCHEWSKI' S MOTION TO COMPEL COMPLIANCE WITH THE
                GOVERNMENT'S OBLIGATIONS UNDER BRADY, GIGLIO, THE JENCKS ACT, AND
                             FEDERAL RULE OF CRIMINAL PROCEDURE 16
                                     Case No. 3:18-cr-00203-EMC
     1325232
     Case 3:18-cr-00203-EMC Document 117 Filed 03/28/19 Page 19 of 21


 1   seemingly innocuous or immaterial statements by a witness may not be included in a summary”

 2   even though such information may be important for purposes of impeachment when viewed in the

 3   context of “different facts known to the defense.” United States v. Park, 319 F. Supp. 2d 1177,

 4   1179 (D. Guam 2004); see also Sudikoff, 36 F. Supp. 2d at 1202.

 5             Second, although multiple government attorneys and agents attended the meetings with

 6   counsel and then with the witnesses, the government has refused to produce original notes taken

 7   by each government attendee. Various attendees’ notes may capture more or different

 8   information than other attendees, while the post-hoc witness summaries appear to have been

 9   prepared by a single paralegal, likely interpreting other attendees’ notes. As a result, it is

10   probable that the original notes of each government participant in these meetings will provide the

11   most accurate and useful impeachment material. Indeed, “[d]ifferent individuals may hear or read

12   the same words and summarize their meaning differently.” Park, 319 F. Supp. 2d at 1179.

13             Third, the witness summaries may capture what the witness eventually stated but omit

14   equivocation, contradictions, or important context from the interview or proffer session, all of

15   which could be used to undercut the witness’s credibility. See Service Deli, 151 F.3d at 943-44;

16   see also Park, 319 F. Supp. 2d at 1179 (“[C]ontext, emphasis, and subtle distinctions may not be

17   precisely captured by summaries. For example, it may be significant that a witness repeated an

18   answer multiple times. The general topics being discussed at the time a statement is made may

19   also explain the statement.”). As occurred in Service Deli, the contemporaneous notes—in

20   contrast to the witness summary—showed that the witness initially “denied sharing specific price

21   information” during the interview but by the end of the interview, admitted sharing price

22   information. See id. Such inconsistencies are no less important than identifying inconsistencies

23   between separate interviews or proffer sessions, and Mr. Lischewski is entitled to both categories

24   of information.

25             Because the original and contemporaneous notes from meetings with witnesses and their

26   counsel “might reasonably be considered favorable to the defendant’s case,” Price, 566 F.3d at

27   913 n.14, the Court should order the government’s production of those materials. Particularly

28                                                      15
           DEFENDANT CHRISTOPHER LISCHEWSKI’S MOTION TO COMPEL COMPLIANCE WITH THE
               GOVERNMENT’S OBLIGATIONS UNDER BRADY, GIGLIO, THE JENCKS ACT, AND
                            FEDERAL RULE OF CRIMINAL PROCEDURE 16
                                    Case No. 3:18-cr-00203-EMC
     1325232
     Case 3:18-cr-00203-EMC Document 117 Filed 03/28/19 Page 20 of 21


 1   here, where the witnesses have developed their testimony over the course of many months and in

 2   dozens of meetings with prosecutors, and where inconsistencies are already evident in the

 3   government’s production, Mr. Lischewski’s request should be granted.

 4             C.     The Court should order the government to produce grand jury subpoenas,
                      civil investigative demands, and related requests and correspondence.
 5

 6             Finally, Mr. Lischewski requests the government’s production of grand jury subpoenas,

 7   civil investigative demands, and related requests and correspondence, all of which are material to

 8   the preparation of Mr. Lischewski’s defense and therefore within the scope of discovery required

 9   by Rule 16. See Fed. R. Crim. P. 16(a)(1)(E)(i). While the government may have been willing to

10   forgo certain categories of information from its subpoena targets for purposes of its investigation,

11   that same information may be critical to Mr. Lischewski’s defense and may warrant issuance of a

12   Rule 17 subpoena. The government’s failure to produce information showing the government’s

13   discovery process has already prejudiced Mr. Lischewski’s ability to prepare Rule 17 subpoenas,

14   which he has been forced to begin preparing without the benefit of knowing the scope of

15   produced and unproduced information. For Mr. Lischewski to have an opportunity to fully

16   exercise his rights under Rule 17, the Court should order the government to produce grand jury

17   subpoenas, civil investigative demands, and related requests and correspondence reflecting what

18   information was sought, what information was identified by the non-government entities, and

19   what information was actually obtained by the government.

20   IV.       CONCLUSION
21             For the foregoing reasons, Mr. Lischewski’s motion to compel should be granted and the

22   Court should order the government to produce: (1) information related to the negotiation of plea

23   and amnesty agreements, including any draft agreements, any communications between the

24   government and the witness or counsel for the witness concerning these negotiations or

25   agreements, any notes related to those communications, and any other promises, consideration, or

26   inducements made to the witness directly or indirectly; (2) original and contemporaneous notes

27   from all government attendees of conversations with witnesses and conversations with counsel

28                                                     16
           DEFENDANT CHRISTOPHER LISCHEWSKI’S MOTION TO COMPEL COMPLIANCE WITH THE
               GOVERNMENT’S OBLIGATIONS UNDER BRADY, GIGLIO, THE JENCKS ACT, AND
                            FEDERAL RULE OF CRIMINAL PROCEDURE 16
                                    Case No. 3:18-cr-00203-EMC
     1325232
     Case 3:18-cr-00203-EMC Document 117 Filed 03/28/19 Page 21 of 21


 1   for witnesses; and (3) grand jury subpoenas, civil investigative demands, and related requests and

 2   correspondence.

 3

 4    Dated: March 28, 2019                                 KEKER, VAN NEST & PETERS LLP
 5

 6                                                   By:    /s/ Elliot R. Peters
                                                            JOHN W. KEKER
 7                                                          ELLIOT R. PETERS
                                                            ELIZABETH K. MCCLOSKEY
 8                                                          NICHOLAS S. GOLDBERG

 9                                                          Attorneys for Defendant
                                                            CHRISTOPHER LISCHEWSKI
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                    17
           DEFENDANT CHRISTOPHER LISCHEWSKI’S MOTION TO COMPEL COMPLIANCE WITH THE
               GOVERNMENT’S OBLIGATIONS UNDER BRADY, GIGLIO, THE JENCKS ACT, AND
                            FEDERAL RULE OF CRIMINAL PROCEDURE 16
                                    Case No. 3:18-cr-00203-EMC
     1325232
